PER CURIAM:
Clynton John Chase appeals the district court’s order denying relief on his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Chase, No. 3:91-cr-00086-GCM-2 (W.D.N.C. Sept. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.